Citation Nr: 1431802	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  13-17 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for pancreatic cancer, to include as due to exposure to Agent Orange while on active duty and as secondary to service-connected hypertension. 

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected hypertension or sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to November 1988. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2013, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC., to schedule the Veteran for a Travel Board hearing before the Board.  Notably, he had requested a change of venue for his Board hearing from a Central Office hearing scheduled on December 10, 2013 to a hearing to be conducted at the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a Travel Board hearing on July 22, 2014 after previously requesting a rescheduling of a Central Office hearing to be held on December 10, 2013.  On July 1, 2014, the Veteran submitted a timely request to reschedule the date of his Travel Board hearing.  He has explained that he received notice of the hearing date after having purchases a non-refundable vacation. 

Given his timely request and lack of knowledge of when his hearing would be scheduled, the Board finds that good cause has been shown to warrant a rescheduling of his hearing.  38 C.F.R. § 20.702(c)(2).

Accordingly, the case is REMANDED for the following action:

Take appropriate steps to schedule the Veteran for the requested Travel Board hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

